Case 7:19-cv-06750-NSR-JCM Document 23 Filed 05/20/20 Page 1 of 8
Case 7:19-cv-06750-NSR-JCM Document 23 Filed 05/20/20 Page 2 of 8
Case 7:19-cv-06750-NSR-JCM Document 23 Filed 05/20/20 Page 3 of 8
Case 7:19-cv-06750-NSR-JCM Document 23 Filed 05/20/20 Page 4 of 8
Case 7:19-cv-06750-NSR-JCM Document 23 Filed 05/20/20 Page 5 of 8
Case 7:19-cv-06750-NSR-JCM Document 23 Filed 05/20/20 Page 6 of 8
Case 7:19-cv-06750-NSR-JCM Document 23 Filed 05/20/20 Page 7 of 8




                                United States Magistrate Judge
 5/20/2020
 White Plains, NY
Case 7:19-cv-06750-NSR-JCM Document 23 Filed 05/20/20 Page 8 of 8
